DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Election/Restrictions
	Applicant’s election of the following species in the response dated 18 JAN 2022 are acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant was required to elect a single drug, inhibitor, or an antagonist for inhibiting or depleting myeloid-derived suppressor cells from claims 13, 14, 16, or 18. Applicant elected claim 18 wherein the drug is a TLR agonist.
Applicant was further required to elect a single agonist from those listed in claim 19. Applicant elected TLR7 agonist. 
The claim set entered on 18 JAN 2022 with the species restriction response is acknowledged. Claims 1, 9-12, and 18-20 read on the elected specie and are under consideration in the instant office action and have been examined to the extent to which they are readable on the elected embodiments. 
Claims 13-17 and 21-27 have been withdrawn as being drawn to a nonelected species.
The election is made final
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Assaraf, Y.G., et al (2014) The folate receptor as a rational therapeutic target for personalized cancer treatment Drug Resistance Updates 17; 89-95 in view of Jansen, G., and G.J. Peters (2015) Novel insights in folate receptors and transporters: implications for disease and treatment of immune diseases and cancer Pteridines 26(2): 41-53. Published online 21 APR 2015.

Regarding claim 1, Assaraf teaches folate receptor-positive and folate receptor-negative tumors, that the folate receptor (FR) has been identified as a new molecularly targeted entity, and that folic acid conjugation is a novel approach for targeting FR-expressing tissues for personalized treatments (abstract). Assaraf further teaches isoforms of FR including FRα and FRβ, where FRα is “markedly overexpressed on the surface of various tumor types” and FRβ is expressed “mainly on placenta and white blood cells of myeloid lineage, including activated macrophages” (page 90, right column, paragraph 3; page 90, right column, paragraph 4; page 90, right column, paragraph 3). Assaraf teaches the FRα-targeted folate conjugate vintafolide and states that patients with FR-positive tumors have had better clinical outcomes than patients with FR-negative tumors (abstract). Assaraf further suggests the use of a companion biomarker (florescent probes for evaluating FR expression on cells) as a predictor for treatment outcomes (abstract). Assaraf also demonstrates approaches for selecting patients with FR-expressing tumors and states that “noninvasive imaging is another approach that can be used to select patients with FR-expressing tumors, as FRα is expressed on the surface of tumor cells” (page 91, right column, paragraph 2). Based on this, it is apparent that FR-positive and FR-negative cancers reflect a measurement of the expression of FRα on the surface of the tumor cells and does not consider FRβ expression on cells of myeloid lineage. Assaraf goes on to teach that “the recent availability of the crystal structures of FRα and FRβ in complex with folates and antifolates forms a realistic basis for the rational design and implementation of novel FR-targeted drugs for the treatment of cancer and inflammatory disease (abstract).  Overall, Assaraf teaches the challenges of treating folate receptor-negative cancer as well as the presence of FRβ expression and the basis for novel FR-targeted drugs. 
Jansen teaches a method of treating cancer comprising administering to the host animal a therapeutically effective amount of a compound comprising a folate receptor binding ligand attached to a drug via a linker (page 46, left column, paragraph 2, “certain tumors and immune cells”; page 46, right column, paragraph 3, “FR-based [folate receptor-based] small-molecule drug conjugate (SMDC)… includes a high-affinity/small size ligand (folic acid), a hydrophilic spacer, a releasable linker and a highly potent drug”).  Jansen further teaches that the high expression of folate receptors in certain tumors and immune cells makes this receptor ideal for specific tumor targeting by using FR-targeted antibody drug conjugates (page 46, left column, paragraph 2). Jansen teaches different types of folate receptors (FR) including FRα expressed on tumor cells and FRβ expressed in MDSCs and activated macrophages (TAMs) (page 47, right column, paragraph 3; page 47, left column, paragraph 2). Jansen teaches that “the notion that activated macrophages and MDSC express functional FRβ makes them attractive targets for small-molecule (antifolate) targeting or immunotherapy approaches” (page 47, left column, paragraph 2). Jansen also teaches that small-molecule approaches of exploiting functional FRβ led to “preliminary data with a novel folate-conjugated DNA alkylating agent showed promising selectivity of targeting TAMs in breast cancer” (page 47, right column, paragraph 4). Jansen teaches the characterization of FRβ on MDSC, a myeloid subset capable of suppressing T-cell activity and inhibiting anti-tumor immunity or regulating autoimmunity/inflammation. In this characterization it was shown that suppressor activity was fully confined to FRβ-positive cells (page 48, left column, paragraph 1).
Assaraf and Jansen are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using folate targeting therapy for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the folate receptor-negative cancer taught by Assaraf could be treated by 
It is noted that the folate-drug conjugate taught by Jansen does not explicitly state that the high-affinity/small-size ligand (folic acid) is specific for FRβ (page 46, right column, paragraph 3). Jansen does, however, teach FRβ specific antibody conjugated immunotoxins (page 47, right column, paragraph 3). MPEP 2141 III teaches exemplary rationales to support a conclusion of obviousness including simple substitution of one known element for another to obtain a predictable result (KSR (B)). In this case, the use of a folate receptor binding ligand that targets FRβ would be an obvious substitution or inclusion in the folate-drug conjugate. This substitution would return the predictable result of binding to FRβ receptors on MDSCs as demonstrated with the FRβ specific antibody conjugated immunotoxins. And the characterization of FRβ on MDSCs (page 47, right column, paragraph 3; page 48, left column, paragraph 1).

Regarding claim 9, Assaraf and Jansen teach the method of claim 1 as discussed above.
Jansen further teaches that the folate receptor binding ligand is specific for folate receptor β and that the ligand binds to the folate receptor β on the myeloid-derived suppressor cells (page 43, left column, paragraph 2, “FRβ-targeting antifolates”; page 47, left column, paragraph 2, “macrophages and MDSC express functional FR β makes them attractive targets for small molecule (antifolate) targeting or immunotherapy approaches”).  

Regarding claim 12, Assaraf and Jansen teach the method of claim 1 as discussed above.
.

Claims 10-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Assaraf, Y.G., et al (2014) The folate receptor as a rational therapeutic target for personalized cancer treatment Drug Resistance Updates 17; 89-95 in view of Jansen, G., and G.J. Peters (2015) Novel insights in folate receptors and transporters: implications for disease and treatment of immune diseases and cancer Pteridines 26(2): 41-53. Published online 21 APR 2015 as applied to claim 1 above, and further in view of Lee, M., et al (2014) Resiquimod, a TLR7/8 agonist, promotes differentiation of myeloid-derived suppressor cells into macrophages and dendritic cells Arch. Pharm. Res 37: 1234-1240. Ganapathi, L., et al (2015) The Imidazoquinoline Toll-Like Receptor-7/8 agonist hybrid-2 potently induces cytokine production by human newborn and adult leukocytes PLoS ONE 10(8): e0134640; pages 1-12 is used as evidentiary evidence in claim 19.

Regarding claim 10, Assaraf and Jansen teach the method of claim 1 as discussed above. Assaraf and Jansen, however, fail to teach that the myeloid-derived suppressor cells have a CD11b marker.
Lee studied myeloid-derived suppressor cells (MDSCs) in cancer patients and teaches that “myeloid-derived suppressor cells (MDSCs) accumulate in cancer patients and tumor-bearing mice, subsequently suppressing the immune system” and that “MDSCs represent a group of immature myeloid cells expressing CD11b and Gr-1” (abstract). Lee further teaches that MDSCs suppress the functions of natural killer (NK) cells, macrophages, and dendritic cells and that under normal conditions MDSCs would differentiate into mature dendric cells (DCs), macrophages, and/or granulocytes (page 1234, right column, paragraph 1). 


Regarding claim 11, Assaraf and Jansen teach the method of claim 1 as discussed above. Assaraf and Jansen, however, fail to teach that the myeloid-derived suppressor cells have a Gr1 marker.
Lee studied myeloid-derived suppressor cells (MDSCs) in cancer patients and teaches that “myeloid-derived suppressor cells (MDSCs) accumulate in cancer patients and tumor-bearing mice, subsequently suppressing the immune system” and that “MDSCs represent a group of immature myeloid cells expressing CD11b and Gr-1” (abstract). Lee further teaches that MDSCs suppress the functions of natural killer (NK) cells, macrophages, and dendritic cells and that under normal conditions MDSCs would differentiate into mature dendric cells (DCs), macrophages, and/or granulocytes (page 1234, right column, paragraph 1). 
Assaraf, Jansen, and Lee are considered to be analogous to the claimed invention as they are in the same field of cancer treatment targeting folate receptors and/or MDSCs. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have targeted MDSCs expressing a Gr1 marker as taught by Lee with the method taught by Assaraf and Jansen. One of ordinary skill in the art would have been motivated to target cells with this marker in order to inhibit or deplete the accumulation of the cells which leads to immune system suppression in the patient (Lee, page 1234, right column, paragraph 1). 

Regarding claim 18 Assaraf and Jansen teach the method of claim 1 as discussed above. Assaraf and Jansen, however, fail to teach that the drug is a TLR agonist.
Lee studied myeloid-derived suppressor cells (MDSCs) in cancer patients and states that “myeloid-derived suppressor cells (MDSCs) accumulate in cancer patients and tumor-bearing mice, subsequently suppressing the immune system (abstract). Lee teaches the use of toll-like receptor (TLR) agonist resiquimod, which binds to TLR7 and TLR8, and induces the differentiation of MDSCs to mature myeloid cells (abstract). Lee further teaches that resiquimod is an attractive candidate for enhancing the effects of cancer immunotherapy in which the MDSC population is the major factor that mediates tumor-associated immune suppression (page 1238, left column, paragraph 2) and that administration of resiquimod may improve cancer immunotherapy by reducing immunosuppressive MDSCs (abstract). 
Assaraf, Jansen, and Lee are considered to be analogous to the claimed invention as they are in the same field of cancer treatment targeting folate receptors and/or MDSCs. Therefore, it would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a TLR agonist as taught by Lee as the drug in the folate-drug conjugate method taught by Assaraf and Jansen. One of ordinary skill in the art would have been motivated to select a TLR agonist as the drug for the conjugate as these agonists have been demonstrated to be effective in reducing immunosuppressive MDSCs (Lee abstract). By using the folate-drug conjugate the TLR agonist would specifically be delivered to MDSC cells (Jansen, page 46, left column, paragraph 2). 

Regarding claim 19, Assaraf, Jansen, and Lee teach the method of claim 18 as discussed above.  
Lee further teaches that the TLR agonist is a TLR 7 agonist (page 1235, left column, paragraph 1). 
Lee teaches the use of toll-like receptor (TLR) agonist, resiquimod, which binds to TLR7 and TLR8 and induces the differentiation of MDSCs to mature myeloid cells (abstract). Lee further teaches that 
	It is noted that the teachings of Lee are drawn to the use of resiquimod which is a TLR7 and TLR8 agonist and not a TLR7 agonist alone; however, resiquimod is anticipated to meet the limitation of TLR7 agonist for the following reason. The instant application example 5 (page 49, line 22) discloses a folic acid conjugate of TLR7 agonist (TLR7A) (instant specification page 50, step 10) as well as the synthesis of the TLR7 agonist used in the conjugate (Page 44, example 1, bottom of the page). The final structure of the TLR7 agonist is as follows (instant specification, page 45, scheme 1, 5). 

    PNG
    media_image1.png
    113
    128
    media_image1.png
    Greyscale

	Ganapathi teaches TLR7/8 agonists and compares four agonists including resiquimod (referred to as R848; page 6, paragraph 2) with a novel structure, Hybrid-2 (page 6, figure 1,(a) and (b)). The structure of “hybrid-2” matches that of the TLR7 agonist taught by the instant application. The structure of resiquimod (R848) and Hybrid-2 are shown below. 

    PNG
    media_image2.png
    192
    482
    media_image2.png
    Greyscale

	In Ganapathi’s study, Hybrid-2 selectively activated both TLR7 and 8 (page 1, paragraph 3, under “results”). Based on the teachings of Ganapathi, it is anticipated that the TLR7 agonist implemented in 

Regarding claim 20, Jansen and Lynn in view of Lee teach the method of claim 19 as discussed above.
Lee further teaches that the drug reprograms myeloid-derive suppressor cells. Lee teaches that Resiquimod (a TLR 7 and TLR 8 agonist) (page 1235, left column, paragraph 1), induces MDSC differentiation into macrophages and dendric cells (page 1238, left column, paragraph 2) which is the differentiation that would occur under normal conditions (page 1235, right column, paragraph 1). 

Conclusion
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure:
Leone, J.P., et al (2015) Expression of high affinity folate receptor in breast cancer brain metastasis Oncotarget 6(30); 30327-30333. Leone teaches that high affinity folate receptor (HFR) can be overexpressed in breast cancer and is associated with poor prognosis and studied the expression of HFR in breast cancer brain metastases (abstract). Leone observed that overall survival was similar between patients with positive HFR and negative HFR (abstract) and found that low rates of HFR were generally observed in the patients with breast cancer brain metastases that were studied (page 30330, left column, paragraph 4). Leon further discuses previous studies targeting HFR (page 30330, left column, paragraphs 1-3).

 Narasimhan, B., et al (2016) Rational Design of Targeted Next-Generation Carriers for Drug and Vaccine Delivery Annual Review of Biomedical Engineering 18; 25-49. Narasimhan teaches that pattern recognition receptors including Toll-like receptors and folate receptors have attracted interest due to their ability to endocytose their ligands or initiate signaling pathways that influence the immune response (abstract). Narasimhan teaches novel technologies to engage these receptors including recombinant antibodies, adoptive immunotherapy, chemically modified antigens, and drug delivery vehicles (abstract). In their review, Narasimhan teaches that folate receptors are upregulated in tumor cells and activated macrophages providing opportunities for targeted delivery of cancer therapeutics  which would help maximize drug concentration in specific tissues while avoiding a systemic response, thereby reducing toxicity (page 26, paragraph 1). Narasimhan further teaches folate receptors FRα, expressed in tumor cells, and FRβ expressed in activated macrophages (page 28, table 1, last row). 

Ma, F., et al (2010) The TLR7 agonists imiquimod and gardiquimod improve DC-based immunotherapy for melanoma in mice Cellular & Molecular Immunology 7, 381-388.
Ma studied Toll-like receptors (TLRs), particularly TLR7/8 agonists and their use as potent innate and adaptive immune response modifiers in tumor therapy (abstract). Ma teaches that “it is important to limit the dosage of TLR7 agonists in order to evoke local activation of the immune system without systemic cytokine induction” and that “combination therapies might enhance the efficacy of immune responses while minimizing the side effects of TLR7 ligands” (page 386, right column, paragraph 1). 

Wang, J., et al (2015) Effect of TLR agonists on the differentiation and function of human monocytic myeloid derived suppressor cells J. Immunol. 194(9); 4215-4221.
Wang teaches that tumors persist by occupying immunosuppressive microenvironments that inhibit the activity of tumoricidal T and NK cells and that monocytic myeloid derived suppressor cells (mMDSCs) are an important component to the immunosuppressive milieu. Wang further teaches that the suppressive activity of mMDSCs can be reversed by treatment with TLR 7/8 agonists which induce human mMDSCs to differentiate in to tumoricidal M1-like macrophages. In contrast, agonists targeting TLR 1/2 cause mMDSC to mature into immunosuppressive M2-like macrophages. 

Lynn, R. C., et al (2015) Targeting of folate receptor b on acute myeloid leukemia blasts with chimeric antigen receptor–expressing T cells Blood 125(22); 3466-3476. Lynn studied FRβ targeting therapies using CAR T-cells which were demonstrated as a promising treatment for CAR T cell therapy of myeloid leukemia (abstract). Lynn teaches that FRα is expressed on epithelial tissues, whereas FRβ is primarily found on myeloid-lineage hematopoietic cells and that with 70% of primary AML patient tumors expressing FRβ it is an attractive target for therapy (page 3466, right column, paragraph 1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647         
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647